[Cite as State v. Blacker, 2011-Ohio-570.]


                                        COURT OF APPEALS
                                    GUERNSEY COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                      JUDGES:
                                                   Hon. W. Scott Gwin, P. J.
        Plaintiff-Appellee                         Hon. John W. Wise, J.
                                                   Hon. Patricia A. Delaney, J.
-vs-
                                                   Case No. 10 CA 30
NATHANIAL BLACKER

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                       Criminal Appeal from the Court of Common
                                               Pleas, Case No. 04 CR 178


JUDGMENT:                                      Affirmed



DATE OF JUDGMENT ENTRY:                         February 7, 2011



APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

DANIEL G. PADDEN                               NATHANIAL COLIN BLACKER
PROSECUTING ATTORNEY                           PRO SE
139 West 8th Street                            ROSS CORRECTIONAL INST.
Post Office Box 640                            Post Office Box 7010
Cambridge, Ohio 43725                          Chillicothe, Ohio 45601
Guernsey County, Case No. 10 CA 30                                                     2

Wise, J.

       {¶1}   Appellant Nathanial Blacker appeals the decision of the Court of Common

Pleas, Guernsey County, denying several pro se postconviction motions. The relevant

facts leading to this appeal are as follows.

       {¶2}   On December 12, 2004, appellant was indicted by the Guernsey County

Grand Jury on two counts of Aggravated Robbery. Count One of the indictment

concerned the robbery of the Secrest Carryout Store. Count Two of the indictment

concerned the robbery of Plus One Pizza.

       {¶3}   On February 9, 2005, appellant filed a Suggestion of Incompetence. On

August 9, 2005, the court found appellant competent to stand trial, and the matter

proceeded to a jury trial.

       {¶4}   On August 25, 2005, the jury returned a verdict of guilty as to Count One

and a verdict of not guilty as to Count Two. On September 19, 2005 appellant was

ordered to serve a stated term of seven years in prison.

       {¶5}   On October 19, 2005, appellant filed a notice of appeal concerning his

conviction and sentence. On October 2, 2006, this Court rejected appellant's challenges

to his conviction, but reversed his sentence and remanded it to the trial court for a new

sentencing hearing consistent with the Ohio Supreme Court’s decision in State v. Foster

(2006), 109 Ohio St.3d 1.

       {¶6}   On December 26, 2006, the trial court re-sentenced appellant, pursuant to

the aforesaid appellate decision. At the re-sentencing hearing, appellant was again

sentenced to a seven-year prison term, and ordered to pay restitution in the amount of
Guernsey County, Case No. 10 CA 30                                                       3


eighty dollars. The trial court further stated that appellant would be subject to post-

release control for a mandatory period of five years.

        {¶7}   Appellant again appealed, arguing that Ohio's post-Foster sentencing

scheme was unconstitutional. We rejected appellant’s arguments and affirmed his re-

sentencing. See State v. Blacker, Guernsey App.No. 2007-CA-3, 2007-Ohio-6103.

        {¶8}   On December 9, 2009, appellant filed a motion for “relief from unlawful

restraint of liberty.” The trial court denied same on February 26, 2010.

        {¶9}   On March 17, 2010, appellant filed a motion for relief from judgment, citing

Civ.R. 60(B). On May 5, 2010, appellant filed a motion for summary judgment, citing

Civ.R. 56. Furthermore, on May 17, 2010, appellant filed a pleading captioned “Judicial

Notice.”

        {¶10} The trial court denied the three aforesaid motions/pleadings on June 15,

2010.

        {¶11} Appellant filed a notice of appeal on July 8, 2010. He herein raises the

following two Assignments of Error:

        {¶12} “I. THE COURT OF COMMON PLEAS, GUERNSEY COUNTY, OHIO,

ABUSED ITS DISCRETION BY DENYING VARIOUS MOTIONS/DOCUMENTS

WITHOUT ANY FINDINGS OF FACT OR CONCLUSIONS OF LAW.

        {¶13} “II. THE COURT ABUSED ITS DISCRETION WHEN IT FAILED AND/OR

REFUSED TO CONSTRUE THE STATUTES IN HARMONY WITH THE COMMON

LAW.”
Guernsey County, Case No. 10 CA 30                                                        4


                                             I.

       {¶14} In his First Assignment of Error, appellant contends the trial court

committed reversible error by failing to issue findings of fact and conclusions of law

regarding his postconviction motions claiming lack of court jurisdiction. We disagree.

       {¶15} Appellant’s motions were chiefly based upon Civ.R. 56 and Civ.R. 60(B).

We recognize that Crim.R. 57(B) directs “[i]f no procedure is specifically prescribed by

rule, the court may proceed in any lawful manner not inconsistent with these rules of

criminal procedure, and shall look to the rules of civil procedure and to the applicable

law if no rule of criminal procedure exists.” However, appellant herein wholly fails to

articulate how a redress of a Civ.R. 56 summary judgment motion at this stage would

legally affect his criminal conviction and sentence. Similarly, “Civ.R. 60(B) is not the

appropriate vehicle for challenging criminal convictions. Civ.R. 60(B) motions are to be

treated as petitions for post-conviction relief and, as such, are subject to strict time

limitations for filing.” State v. Green, Franklin App.No. 08AP-718, 2009-Ohio-2149, ¶ 4,

citing State v. Schlee, 117 Ohio St.3d 153, 2008-Ohio-545.

       {¶16} Appellant’s First Assignment of Error is therefore overruled.

                                            II.

       {¶17} In his Second Assignment of Error, appellant appears to argue that the

trial court, in addressing his most recent postconviction motions, failed to apply statutory

in law accordance with common law.

       {¶18} Appellant’s argument is based on his claim of a reservation of rights under

the Uniform Commercial Code. Pursuant to R.C. 1301.02(B), which is drawn from

corresponding subsections in U.C.C. 1-102, the underlying purposes of the R.C.
Guernsey County, Case No. 10 CA 30                                                    5


Chapters 1301 through 1310 are “to simplify, clarify, and modernize the law governing

commercial transactions, *** to permit the continued expansion of commercial practices

through custom, usage, and agreement of the parties, *** [and] to make uniform the law

among the various jurisdictions.” Appellant herein presents no cognizable argument

regarding the applicability of the U.C.C. to his various challenges to his criminal

conviction and sentence. See App.R. 16(A)(7). This Court is aware that appellant is

proceeding pro se; however, “[w]hile insuring that pro se appellants * * * are afforded

the same protections and rights prescribed in the appellate rules, we likewise hold them

to the obligations contained therein.” State v. Wayt (Mar. 20, 1991), Tuscarawas App.

No. 90AP070045.

      {¶19} Appellant’s Second Assignment of Error is therefore overruled.

      {¶20} For the reasons stated in the foregoing opinion, the judgment of the Court

of Common Pleas of Guernsey County, Ohio, is affirmed.



By: Wise, J.

Gwin, P. J., and

Delaney, J., concur.



                                            ___________________________________


                                            ___________________________________


                                            ___________________________________

                                                               JUDGES
JWW/d 0110
Guernsey County, Case No. 10 CA 30                                             6


           IN THE COURT OF APPEALS FOR GUERNSEY COUNTY, OHIO
                         FIFTH APPELLATE DISTRICT



STATE OF OHIO                             :
                                          :
       Plaintiff-Appellee                 :
                                          :
-vs-                                      :        JUDGMENT ENTRY
                                          :
NATHANIAL BLACKER                         :
                                          :
       Defendant-Appellant                :        Case No. 10 CA 30




       For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Guernsey County, Ohio, is affirmed.

       Costs assessed to appellant.




                                          ___________________________________


                                          ___________________________________


                                          ___________________________________

                                                            JUDGES